Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered May 21, 1991, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove their case beyond a reasonable doubt. We disagree. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Based on the testimony of the witnesses who testified that they saw the *602shooting, the jury was within its province in concluding that the defendant shot the victim four times while robbing him.
Additionally, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Rosenblatt, Pizzuto and Santucci, JJ., concur.